         Case 1:18-cv-02649-CKK Document 17-3 Filed 06/26/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAMES R. MORIARTY, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
v.                                        )     Case No. 1:18-cv-02649-CKK
                                          )
THE HASHEMITE KINGDOM OF JORDAN, )
et al.                                    )
                                          )
            Defendants.                   )
                                          )
______________________________________________________________________________

            REQUEST FOR JUDICIAL ASSISTANCE (LETTER ROGATORY)

       The United States District Court for the District of Columbia presents its compliments to

the appropriate judicial authority of the Hashemite Kingdom of Jordan, and requests international

judicial assistance to effect the service of process to be used in a civil proceeding before this court

in the above-captioned matter.

I.     Request

       This court requires the assistance described herein as necessary in the interest of justice in

a civil matter arising under various U.S. federal laws, international law, and the common law. The

assistance requested is that the appropriate judicial authority of the Hashemite Kingdom of Jordan

effect service of process of the Summons with attachments, First Amended Complaint and

Certified Translations in the Civil Case of James R. Moriarty, et al. v. The Hashemite Kingdom of

Jordan, et al., Civil Action No. 1:18-cv-02649-CKK, upon Defendant Ma’arek Al-Tawayha a/k/a

“Abu Tayeh.” Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh” is believed to be incarcerated

in Jordan following his conviction in July 2017 in relation to the murder of three Americans (James

Francis Moriarty, Matthew Charles Lewellen, and Kevin Joseph McEnroe) at the entrance to the
           Case 1:18-cv-02649-CKK Document 17-3 Filed 06/26/19 Page 2 of 4



Jordanian air base located near Al-Jafr, Jordan on November 4, 2016. This service of process is

requested to be performed in person to Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh.”

II.       Facts

          Upon information and belief, Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh”

intentionally engaged in an attack against four members of the U.S. Army’s Special Forces

Operation Detachment-Alpha on November 4, 2016 in which three of the Americans were

murdered by Defendant Ma’arek Al-Tawayha a/k/a “Abu Tayeh.” The attack took place at the

entrance to the Jordanian Air Base located near Al-Jafr, Jordan. The Plaintiffs in this case are the

family members and representatives of the estates of the three American soldiers who were killed

by the Defendant on November 4, 2016. The three murdered Americans were James Francis

Moriarty, Matthew Charles Lewellen, and Kevin Joseph McEnroe.

          The Plaintiffs demand judgment against Defendant Al-Tawayha pursuant to claims arising

under the Antiterrorism Act (18 U.S.C. § 2331 et seq.), the Torture Victim Protection Act (106

Stat. 734), international law, and common law.

III.      Reciprocity

          The United States District Court for the District of Columbia expresses its sincere

willingness to provide similar assistance to judicial authorities of the Hashemite Kingdom of

Jordan.

IV.       Reimbursement For Costs

          The United States District Court for the District of Columbia expresses its sincere

willingness to reimburse the judicial authorities of the Hashemite Kingdom of Jordan for costs

incurred in executing the United States District Court for the District of Columbia’s letter rogatory.

Please contact Plaintiffs’ Attorney, John M. Eubanks, Motley Rice LLC, 28 Bridgeside Boulevard,


                                                  2
         Case 1:18-cv-02649-CKK Document 17-3 Filed 06/26/19 Page 3 of 4



Mount Pleasant, SC 29464, +1 (843) 216-9000, jeubanks@motleyrice.com, before exceeding the

amount of $500.00.




Dated: _____________                           ____________________________________
                                               U.S. District Colleen Kollar-Kotelly
                                               U.S. District Court for the District of Columbia
                                               333 Constitution Ave., NW
                                               Washington, DC 20001


                       CERTIFICATION OF THE JUDGE’S SIGNATURE

       I, ___________________________, Clerk of the United States District Court for the

District of Columbia, do hereby certify that James Robertson, Judge of the United States District

Court for the District of Columbia, whose signature is attached to the Letters Rogatory hereto

annexed, was at the date hereof the Judge of the United States District Court for the District of

Columbia and that the official acts and doings of said Judge are entitled to full faith and credit, and

that the attestation to said Letters Rogatory is in due form of law.

       I further certify that the seal attached to said Letters Rogatory is the seal of the Court.

       Witness my hand and the Seal of the said Court at the city of Washington, D.C., on the

_____ day of _________________ in the year 2019.




[Seal of the Court]                            ____________________________________
                                               Clerk of the Court
                                               Printed Name: ________________________




                                                  3
         Case 1:18-cv-02649-CKK Document 17-3 Filed 06/26/19 Page 4 of 4



                      CERTIFICATION OF THE CLERK’S SIGNATURE

       I, ________________________________, Judge of the United States District Court for the

District of Columbia, do hereby certify that ______________________________, Clerk of the

United States District Court for the District of Columbia, whose signature is attached to the Letters

Rogatory hereto annexed, was at the date hereof the Clerk of the United States District Court for

the District of Columbia and that the official acts and doings of said Clerk are entitled to full faith

and credit, and that the attestation to said Letters Rogatory is in due form of law.

       I further certify that the seal attached to said Letters Rogatory is the seal of the Court.

       Witness my hand and the Seal of the said Court at the city of Washington, D.C. on the

_________ day of ____________________ in the year 2019.




[Seal of the Court]                                    ____________________________________
                                                       United States District Court Judge for the
                                                              District of Columbia
                                                       Printed Name: _______________________




                                                  4
